Citation Nr: 0506483	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-20 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from February 1972 to April 1973.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions, dated in March 2000 and 
August 2001, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.

In February 2005, the veteran had a video conference with 
the undersigned Veterans Law Judge.


REMAND

In addition to active duty from February 1972 to April 
1973, the veteran had service in the Reserves.  Such 
service included a period of active duty when she was 
assigned to Southwest Asia during the Persian Gulf War.  
Other than her active duty from February 1972 to April 
1973, her service has not been verified. 

The reports of the veteran's examinations performed prior 
to her entrance in and separation from the Reserves have 
not been associated with the claims folder.

The veteran's job performance evaluations, such as her 
Enlisted Efficiency Reports, for any period of service have 
not been associated with the claim folder.  

In March 1977, R. K. S, M.D., reported that he had treated 
the veteran for injuries sustained in an automobile 
accident on January 6, 1977.  The areas affected included 
her shoulders.  A copy of the police report of that 
accident, as well as reports of any associated emergency 
treatment have not been associated with the claims folder.  

Private medical records show that from March to May 1990, 
the veteran was treated for injuries sustained in a March 
31, 1990, motor vehicle accident, which occurred a few 
blocks north of Washington Square Mall.  The affected areas 
included her shoulders.  A copy of the police report of 
that accident, as well as reports of any associated 
emergency treatment have not been associated with the 
claims folder.  

The veteran's service medical records show that in January 
1991, she strained her shoulder climbing in and out of a 
hospital bed on several occasions.  

The evidence shows that the veteran has been married on two 
occasions.  In a statement, dated in April 2003, the 
veteran reported that in 1992, she married for the second 
time and that the marriage lasted until 1996.  During her 
February 2005 video conference, she testified that her 
second marriage had lasted until 1997.  In any event, while 
the marriage certificate and divorce papers from her first 
marriage have been associated with the claims folder, those 
from her second marriage have not.  

In October 1994, the veteran underwent VA orthopedic and 
psychiatric examinations.  Following the psychiatric 
examination, the relevant diagnoses were depression by 
history and a personality disorder.  It was recommended 
that she take an MMPI (Minnesota Multiphasic Personality 
Inventory) to further assess her personality style and 
coping skills and to check for an affective disorder.  The 
veteran has not had a VA psychiatric examination since 
October 1994.  In February 2000, the veteran underwent a VA 
orthopedic examination to evaluate her spine; however, she 
has not had a VA orthopedic examination of her shoulders 
since October 1994.

During her February 2005 video conference, the veteran 
clarified that she was seeking entitlement to service 
connection for right shoulder disability.  She also 
testified that in the mid-1990's, she had been hospitalized 
in Indianapolis at Community Moore.  Records of that 
hospitalization have not been associated with the claims 
folder.

From October 10, 1997, to October 4, 1999, the veteran was 
incarcerated at the Rockville Correctional Facility for an 
unspecified felony which occurred on December 4, 1995.  
Neither the police reports nor court records associated 
with that shooting have been associated with the claims 
folder.  The claims folder is also negative for any medical 
records associated with that felony, such as reports of 
psychiatric treatment or evaluations.

During her incarceration, the veteran reportedly received 
treatment; however, the records of that treatment have not 
been associated with the claims folder.  In February 2004, 
a representative of the Rockville Correctional Facility 
reported that the veteran's records had been transferred to 
the Records Division of the Indiana Women's Prison.  In 
June 2004, a representative of the Indiana Department of 
Corrections noted that the veteran's records could not be 
located but that if they were subsequently located, such 
records would be sent to the VA.

Medical records from the VA and from the Vet Center show 
that from October 1999 through January 2004, show that the 
veteran has been treated for various psychiatric 
disabilities, including PTSD, major depressive disorder, 
and a mixed personality disorder.  The evidence also 
suggests that the veteran has recently received VA 
vocational rehabilitation (see, e.g., VA outpatient 
records, reflecting the veteran's treatment in July and 
August 2003).  However, the veteran's vocational 
rehabilitation and education folder has not been associated 
with her claims folder.

In March 2003, P. L. S., R.N., D.N.S, reported that she had 
treated the veteran from May to October 1997 for post-
traumatic stress.  The session/clinical records and notes 
of that treatment have not been associated with the claims 
folder.  

In a November 2003 letter, it was noted that between 
December 1995 and May 2000, the veteran had had 32 contacts 
with Prevail, Inc.  Such contacts involved divorce, 
emotional issues, incidents, attorney concerns, abuse 
issues, employment, financial concerns, court dates, 
options, children, crime, criminal proceedings, family 
concerns, safety, and parenting.  Neither notes, nor 
records, nor reports of such contacts have been associated 
with the claims folder.

In light of the foregoing, additional development of the 
record is warranted.  Accordingly, the appeal is REMANDED 
for the following actions:

1.  Through official channels, such as 
the National Personnel Records Center 
(NPRC) or the State Adjutant General, 
verify all of the veteran's service 
after April 1973, including, but not 
limited to, the period of active duty 
in the early 1990's, when she served in 
Southwest Asia during the Persian Gulf 
War and the dates her service in the 
Reserves.  Her Reserve service must 
include the dates of all Active Duty 
for Training and Inactive Duty 
Training.  

Efforts to verify the veteran's service 
after April 1973 must continue until it 
is determined that such service did not 
occur or that further attempts to 
verify such service would be futile.  
The non-existence of such service or 
the unavailability of records to 
confirm such service must be verified 
by each Federal department or agency 
from whom they are sought.  38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2004).

2.  Through official channels, such as 
the NPRC or the State Adjutant General, 
request copies of the reports of the 
examinations performed prior to her 
entrance in and separation from the 
Reserves.  Also request copies of her 
job performance evaluations (Enlisted 
Efficiency Reports) for all periods of 
active duty, active duty for training, 
and inactive duty training.  

Efforts to obtain such records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

3.  Request the veteran's VA Vocational 
Rehabilitation and Education folder and 
associate it with the claims folder.  

Efforts to obtain such records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

4.  Request that the veteran identify 
the place of her motor vehicle 
accidents on January 6, 1977, and 
March 31, 1990; the name of the police 
agency who responded to the scene; and 
the names and places of all health care 
providers who rendered treatment, 
including emergency services and 
rehabilitation, following those 
accidents.  Then request a copy of the 
accident report from the authorities 
involved.  Also request the associated 
reports of medical treatment directly 
from the health care providers.  Also 
request that the veteran provide any 
such reports she may have in her 
possession.  

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  
If the requested records are 
unavailable, notify the appellant and 
her representative in accordance with 
the provisions of 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(e).  

5.  Request that the veteran identify 
the date and place of her second 
marriage as well as the name of the 
individual who she married.  Then, 
through official sources, such as city 
hall, request a copy of her marriage 
certificate or license and a copy of 
any papers associated with the end of 
that marriage.  Also request that the 
veteran submit copies of any such 
records in her possession.

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  
If the requested records are 
unavailable, notify the appellant and 
her representative in accordance with 
the provisions of 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(e).  

6.  Request that the veteran identify 
the full name and address of Community 
Moore in Indianapolis, where she was 
hospitalized in the mid-1990's.  Also 
request that she specify the dates of 
such treatment and the disorder for 
which she was treated.  Then request 
copies of those records directly from 
the hospital.  Also request that the 
veteran submit copies of any such 
records in her possession.

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  
If the requested records are 
unavailable, notify the appellant and 
her representative in accordance with 
the provisions of 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(e).  

7.  Request copies of any notes, 
records, and/or reports, dated from 
December 1995 through May 2000 and 
associated with the veteran's 32 
contacts with Prevail, Inc.  

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  
If the requested records are 
unavailable, notify the appellant and 
her representative in accordance with 
the provisions of 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(e).  

8.  Request that the veteran identify 
the name and address of the attorney 
who defended her against the felony 
which the veteran committed on December 
4, 1995, and for which she was 
incarcerated for two years.  Also 
request that the attorney identify the 
jurisdiction in which the veteran was 
convicted.  

Request that the defense attorney 
identify any aspects of the veteran's 
defense suggesting that she was 
impaired by psychiatric disability, 
including PTSD.  In so doing, request 
that the attorney identify any specific 
records concerning the presence or 
absence of psychiatric impairment.  
Such records could include, but are not 
limited to, medical reports, such as 
psychiatric evaluations or counseling 
records.  Then request such records 
from the individual or agency who has 
them.  Also request any such records 
the veteran may have in her possession.  

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  
If the requested records are 
unavailable, notify the appellant and 
her representative in accordance with 
the provisions of 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(e).  

9.  Through official channels, such as 
the state department of corrections, 
make another request for the veteran's 
health records reflecting her treatment 
at the Rockville Correctional Facility 
from October 1997 through October 1999.  
Specifically, request records 
reflecting any treatment for 
psychiatric impairment.  

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  
If the requested records are 
unavailable, notify the appellant and 
her representative in accordance with 
the provisions of 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(e).  

10.  Request that P. L. S., R.N., 
D.N.S, furnish copies of the veteran's 
session/clinical records and notes, 
reflecting treatment for post-traumatic 
stress from May to October 1997.  Also 
request any such records the veteran 
may have in her possession.  

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  
If the requested records are 
unavailable, notify the appellant and 
her representative in accordance with 
the provisions of 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(e).  
11.  When the foregoing actions have 
been completed, the RO should prepare a 
summary of the veteran's alleged 
stressors.  A copy of the summary, the 
veteran's stressor statements, and 
pertinent service personnel records 
should be forwarded to the United 
States Armed Services Center for the 
Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, Virginia 
22150-3197 for verification, to the 
extent possible, of the specific 
incidents alleged by the veteran. 

12.  When the actions in paragraphs 1, 
2, 3, 4, 5, 6, 7, 8, 9, 10, and 11 have 
been completed, and IF at least one 
claimed stressor is confirmed, the RO 
should schedule the veteran for a 
psychiatric examination to determine 
the nature and extent of any 
psychiatric disability found to be 
present.  All indicated tests and 
studies should be performed, including, 
but not limited to, the MMPI.  The 
claims folder must be made available to 
the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been so reviewed.  
In particular, a diagnosis of PTSD 
should be confirmed or ruled out.  If 
PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for that diagnosis.  
If PTSD is diagnosed, the examiner 
should identify and explain the 
elements supporting the diagnosis 
including the stressor(s) accountable 
for the disorder.  The rationale for 
all opinions must be set forth.  

13.  When the actions in paragraphs 1, 
2, 3, 4, 5, 6, 7, 8, 9, 10, and 11 have 
been completed, schedule the veteran 
for an orthopedic examination to 
determine the nature, etiology, and 
extent of any shoulder disability found 
to be present.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify 
that the claims folder has, in fact, be 
reviewed.  If right shoulder disability 
is diagnosed, the examiner must 
identify and explain the elements 
supporting the diagnosis.  The examiner 
must also render an opinion as to 
whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that such right 
shoulder is the result of any event in 
service, including, but not limited to, 
injuries sustained in January 1991 due 
to crawling in and out of a hospital 
bed on several occasions.  The 
rationale for all opinions must be set 
forth in writing.

14.  When all of the requested actions 
have been completed, undertake any 
other indicated development and then 
readjudicate the issues of entitlement 
to service-connection for right 
shoulder disability and PTSD.  If the 
benefits sought on appeal are not 
granted to the veteran's satisfaction, 
she and her representative must be 
furnished a Supplemental Statement of 
the Case and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board 
for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to 
submit any additional evidence and/or argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369, 372-73 (1999). 



                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2004).

